            Case 1:20-cv-11271-LTS Document 45 Filed 03/26/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS


 COMMONWEALTH OF MASSACHUSETTS,
                                                           Civil Action No. 1:20-cv-11600-LTS
                              Plaintiff,

                         v.

 UNITED STATES DEPARTMENT OF
 EDUCATION; and MIGUEL CARDONA, in his
 official capacity as Secretary of the United States
 Department of Education,1

                          Defendants.




 FARAH NOERAND,
                                                           Civil Action No. 1:20-cv-11271-LTS
                              Plaintiff,

                         v.

 UNITED STATES DEPARTMENT OF
 EDUCATION; and MIGUEL CARDONA, in his
 official capacity as Secretary of the United States
 Department of Education,

                              Defendants.

           Government’s Assented-To Motion to Hold Cases in Abeyance for 60 Days

       On January 20, 2021, new leadership assumed responsibility for the United States

Department of Education. The officials are working to become familiar with the issues in these

cases and are continuing to consider what actions they intend to take regarding these two cases.



       1
           Pursuant to Fed. R. Civ. P. 25(d), Miguel Cardona is substituted for Philip Rosenfelt.
          Case 1:20-cv-11271-LTS Document 45 Filed 03/26/21 Page 2 of 2




For such reasons, Defendants respectfully request a sixty-day extension of the March 26, 2021,

to file the parties’ joint report regarding the schedule for the cases on or before May 25, 2021.

       This is the second extension sought by Defendants in this case. Counsel for Plaintiffs

have assented to this motion.


                                              Respectfully submitted,

                                              Nathaniel R. Mendell
                                              Acting United States Attorney


                                              /s/ Annapurna Balakrishna
                                              Annapurna Balakrishna (Bar Roll No. 655051)
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              1 Courthouse Way – Suite 9200
                                              Boston, MA 02210
                                              Telephone: 617-748-3111
                                              annapurna.balakrishna@usdoj.gov

                                      Rule 7.1 Certification

       I certify that I conferred with counsel before filing this motion.

                                              /s/ Annapurna Balakrishna
                                              Annapurna Balakrishna
                                              Assistant United States Attorney




                                                     2
